       Case 1:20-cv-07500-JSR Document 76 Filed 01/13/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
GEORGE D. AND MARIA P. KOFINAS,    :
                                   :
     Plaintiffs,                   :
                                   :          20-cv-7500 (JSR)
          -v-                      :
                                   :          ORDER
FIFTY-FIVE CORP., et al.,          :
                                   :
     Defendants.                   :
                                   :
-----------------------------------x

JED S. RAKOFF, U.S.D.J.

      On January 12, 2021, pursuant to this Court’s Individual Rules

of Practice, the parties called Chambers with a joint telephone

application.    The parties represent that they have been conducting

discovery in good faith, and each side represents that it has no

objections to the diligence of the other side.               However, the

parties expect that they will be unable to comply with the Court’s

present Case Management Order, ECF No. 58, due to the volume of

discovery; issues concerning third-party witnesses’ availability,

including a witness who contracted COVID-19; and conflicts during

the holidays.    That said, the parties represent that they do not

intend to file summary judgment motions, so they can still be

trial-ready by March 9, 2021 and can still be prepared for the

final pretrial conference presently set for March 15, 2021 at 3:30

pm.




                                    1
         Case 1:20-cv-07500-JSR Document 76 Filed 01/13/21 Page 2 of 2



     Based on the parties’ representations, the Court grants the

parties’ joint application.       The deadline to complete discovery is

extended to February 26, 2021.

     SO ORDERED.

Dated:       New York, NY                 _______________________
             January 13, 2020             JED S. RAKOFF, U.S.D.J.




                                      2
